UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1923



BE’KURA SHABAZZ,

                                              Plaintiff - Appellant,

          versus


OFFICER HILL; OFFICER A.R. BROWN; OFFICER
MORRIS; OFFICER HASKINS; WILLIAM PAGE TRUE,
JR., Warden; BETH CABEL, Assistant Warden;
LIEUTENANT    PEEBLES;   LIEUTENANT    BARBOUR;
LIEUTENANT HEDGEPETH; CAPTAIN TUVELL; TERESA
PORROVECCHIO, Operations Manager; VERA WRIGHT,
Warden’s   Assistant;   MAJOR   GILMORE;   GENE
JOHNSON, Director; JOHN JABE, Deputy Director
of Operations; N.H. COOKIE SCOTT; H. PAUL
BROUGHTON;     CHARLENE   DAVIS,     Director’s
Secretary; JUNE KIMBREL, Inspector General;
DAVID BASS, Assistant Director of Eastern
Region; RUFUS FLEMING, Regional Director of
Eastern Region,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00211-RLW)


Submitted: December 21, 2006              Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Be’Kura Shabazz, Appellant Pro Se.    William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Be’Kura   Shabazz   appeals   the   district    court’s   order

dismissing plaintiff’s complaint for lack of jurisdiction. We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Shabazz

v. Hill, No. 3:06-cv-00211-RLW (E.D. Va. July 12, 2006).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -